DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 4/30/2020 and 4/29/2022 are acknowledged and have been considered.

Drawings
The drawings submitted 4/29/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 7, “a signal requesting a movement of the automated guided vehicle to the automated guided vehicle” is unclear.  Examiner assumes that the first reference to the automated guided vehicle should be referring to the unmanned aerial vehicle.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Williams et al. (U.S. Patent 11/164,149).

In regards to claim 1, Williams et al (henceforth referred to as Williams) disclose an unmanned aerial vehicle comprising:
a wireless communication circuit.  Williams teaches a communications interface that includes wireless transceiver (col. 10, lines 1-27);
at least one sensor.  The Williams drone includes optical sensors (laser scanner, camera);
a processor operationally connected to the wireless communication circuit and the at least one sensor.  The drone system of Williams includes a processor (item 104) linked to the other controller components; and
a memory operationally connected to the processor (item 106),
wherein the memory stores instructions which cause, when being executed, the processor to:
receive a moving command based on a current position of the unmanned aerial vehicle from an automated guided vehicle positioned within a designated distance from the unmanned aerial vehicle by using the wireless communication circuit.  Williams discloses a separate automated terrestrial device that follows the aerial drone and communicates wirelessly (item 2800) and receives moving commands from the ground based vehicle;
obtain position-unrelated sensing information by using the at least one sensor while the unmanned aerial vehicle moves according to the moving command; and
transmit the position-unrelated sensing information to the automated guided vehicle such that the automated guided vehicle determines a position of the unmanned aerial vehicle by using the position-unrelated sensing information.  Additionally, the system of Williams includes  collecting images using the aerial drone based camera and transmitting the data to the ground based robot (item 2800) to be processed and transmit “positioning information” and “control instructions” back to the aerial drone based on the image processing data (col. 21, lines 32-67).

In regards to claim 2, Williams discloses that the wireless communication circuit is configured to perform short-range wireless communication, and
the designated distance is coverage of the short-range wireless communication.  Williams teaches wireless communication between the aerial drone and the following ground based unit in a warehouse setting with a range of wireless communication consistent with “short-range” and constituting a designated distance between the devices.

In regards to claim 3, Williams discloses that the at least one sensor comprises an image sensor, and the position-unrelated sensing information comprises at least one of a static image or a dynamic image obtained through the image sensor.  The image device of Williams is disclosed as a camera and obtains static imaging of “patterned elements (item 604) or alphanumeric character symbols (item 606) or others.

In regards to claim 4, Williams discloses that the moving command based on the current position of the unmanned aerial vehicle comprises information on a moving direction and a moving distance, the moving direction is configured in a coordinate form of a predetermined coordinate system, and the moving distance is configured in a velocity profile form for a specific time interval.  Williams teaches that the aerial drone may utilize the moving commands received from the ground based robot to adjust the flight path of the aerial drone including velocity and position data and to move the drone in a predetermined time period (col. 21, lines 14-31).

In regards to claim 5, Williams discloses that the moving command based on the current position of the unmanned aerial vehicle comprises a command of return to the automated guided vehicle.  Williams teaches that the ground based robot may be capable of recharging the aerial drone through home base inductive recharging and indicates recalling drone land or otherwise come to rest at designated home spot (col. 24, lines 57-64 and col. 22, lines 1-2).

In regards to claim 6, Williams disclose that the instructions cause the processor to transmit information indicating completion of a movement according to the moving command to the automated guided vehicle in response to determination that the movement has been completed.  The system of Williams indicates completion of a task when the aerial drone is recalled.

In regards to claim 7, Williams discloses that the instructions cause the processor to transmit, when the moving command is a command of return, a signal requesting a movement of the automated guided vehicle to the automated guided vehicle while or after transmitting the information indicating the completion of the movement.  A signal requesting return of the aerial drone of Williams is executed after the drone has completed some predetermined movement.

In regards to claim 8, Williams discloses a charging circuit,
wherein the charging circuit is configured to receive power from the automated guided vehicle in a wired or wireless manner.  Williams teaches inductive charging with the ground vehicle as a possible platform (col. 24, lines 57-64 and col. 22, lines 1-2).

In regards to claim 9, Williams discloses an automated guided vehicle comprising:
a wireless communication circuit.  Williams teaches a communications interface that includes wireless transceiver (col. 10, lines 1-27) in/on both an aerial and ground vehicle;
at least one sensor.  The Williams drone includes optical sensors (laser scanner, camera);
a processor operationally connected to the wireless communication circuit and the at least one sensor.  The drone system of Williams includes a processor (item 104) linked to the other controller components; and
a memory operationally connected to the processor (item 106),
wherein the memory stores instructions which cause, when being executed, the processor to:
receive position-unrelated sensing information from an unmanned aerial vehicle positioned within a designated distance from the automated guided vehicle by using the wireless communication circuit.  Williams discloses a separate automated terrestrial device that follows an aerial drone and communicates wirelessly (item 2800) and receives position-unrelated sensing information (scanned by aerial drone) from the  aerial vehicle;
determine a position of the unmanned aerial vehicle by using the position-unrelated sensing information and a position of the automated guided vehicle obtained via the at least one sensor.  Additionally, the system of Williams includes collecting images using the aerial drone based camera and transmitting the data to the ground based robot (item 2800) to be processed and transmit “positioning information” and “control instructions” back to the aerial drone based on the image processing data (col. 21, lines 32-67).  Note that both the terrestrial and aerial drones of Williams are automated and receive and send position data; and 
transmit, based on the position of the automated guided vehicle, a moving command based on the position of the unmanned aerial vehicle to the unmanned aerial vehicle.  The aerial and terrestrial vehicles of Williams coordinate as they move.

In regards to claim 11, Williams discloses that the position-unrelated sensing information comprises at least one of a static image or a dynamic image (Williams teaches images of “identifiers”, and
the instructions cause the automated guided vehicle to:
determine a search region in the memory based on the position of the automated guided vehicle.  Williams teaches that the identifiers help determine the position of the drone;
determine position data matching the position-unrelated sensing information in the search region.  Williams teaches searching data base for “recognizable feature” of  identifier; and
determine, based on the position data, the position of the automated guided vehicle.  Williams teaches using the data to determine the position of the drone.

In regards to claim 12, Williams discloses an operation method of an unmanned aerial vehicle, the method comprising:
receiving a moving command based on a current position of the unmanned aerial vehicle from an automated guided vehicle positioned within a designated distance from the unmanned aerial vehicle.  Williams discloses a separate automated terrestrial device that follows the aerial drone and communicates wirelessly (item 2800) and receives moving commands from the ground based vehicle;
obtaining position-unrelated sensing information by using at least one sensor included in the unmanned aerial vehicle while the unmanned aerial vehicle moves according to the moving command, and transmitting the position-unrelated sensing information to the automated guided vehicle such that the automated guided vehicle determines a position of the unmanned aerial vehicle by using the position-unrelated sensing information.  .  Additionally, the system of Williams includes  collecting images using the aerial drone based camera and transmitting the data to the ground based robot (item 2800) to be processed and transmit “positioning information” and “control instructions” back to the aerial drone based on the image processing data (col. 21, lines 32-67).

In regards to claim 13, Williams discloses that the designated distance is coverage of a short-range wireless communication performed by the unmanned aerial vehicle.  Williams teaches wireless communication between the aerial drone and the following ground based unit in a warehouse setting with a range of wireless communication consistent with “short-range” and constituting a designated distance between the devices.

In regards to claim 14, Williams discloses that the position-unrelated sensing information comprises at least one of a static image or a dynamic image obtained through an image sensor of the unmanned aerial vehicle.  The image device of Williams is disclosed as a camera and obtains static imaging of “patterned elements (item 604) or alphanumeric character symbols (item 606) or others.

In regards to claim 15, Williams discloses that the moving command based on the current position of the unmanned aerial vehicle comprises information on a moving direction and a moving distance, the moving direction is configured in a coordinate form of a predetermined coordinate system, and the moving distance is configured in a velocity profile form for a specific time interval.  Williams teaches that the aerial drone may utilize the moving commands received from the ground based robot to adjust the flight path of the aerial drone including velocity and position data and to move the drone in a predetermined time period (col. 21, lines 14-31).

In regards to claim 16, Williams discloses that the moving command based on the current position of the unmanned aerial vehicle comprises a command of return to the automated guided vehicle.  Williams teaches that the ground based robot may be capable of recharging the aerial drone through home base inductive recharging and indicates recalling drone land or otherwise come to rest at designated home spot (col. 24, lines 57-64 and col. 22, lines 1-2).

In regards to claim 17, Williams discloses that the operation method further comprises transmitting information indicating completion of the movement according to the moving command to the automated guided vehicle in response to determination that the movement has been completed.  The system of Williams indicates completion of a task when the aerial drone is recalled.

In regards to claim 18, Williams discloses that the operation method further comprises transmitting, when the moving command is a command of return, a signal requesting a movement of the automated guided vehicle to the automated guided vehicle while or after transmitting the information indicating.  A signal requesting return of the aerial drone of Williams is executed after the drone has completed some predetermined movement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Patent 11/164,149) in view of Carmack et al. (U.S. Patent 9,689,686).

In regards to claim 10, Williams discloses that the position-unrelated sensing information comprises at least one of a static image or a dynamic image.  The image device of Williams is disclosed as a camera and obtains static imaging of “patterned elements (item 604) or alphanumeric character symbols (item 606) or others, and
the instructions cause the automated guided vehicle to:
Williams fails to teach that the instructions cause the automated vehicle to determine an image matching the position-unrelated sensing information among multiple images stored in the memory.  Williams teaches detecting and collecting images of “identifiers”, but fails to teach image matching from stored images.  Carmack et al (henceforth referred to as Carmack) teaches a drone system that captures images and compares these images with stored images for navigation (col. 2, lines 49-57) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide image comparison capacity in/on the Williams drone system as taught by Carmack to help determine position of the drone; and
Williams as modified by Carmack teaches determining the position of the unmanned aerial vehicle by using at least one among a length difference, a size difference, or a position difference between subjects commonly included in the determined image and the position-unrelated sensing information.


Summary/Conclusion
Claims 1-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641